Exhibit 10.2

 

SECURITY HOLDER’S AGREEMENT

 

This SECURITY HOLDER’S AGREEMENT (as amended, modified or supplemented in
accordance with the terms hereof, this “Agreement”) is entered into as of
March 2, 2016, by and among Forsythe Family Farms, Inc., Gerald R. Forsythe,
Forsythe-Fournier Farms, LLC, Forsythe-Fawcett Farms, LLC, Forsythe-Bernadette
Farms, LLC, Forsythe Land Company, Forsythe Family Farms, L.P., Forsythe Family
Farms II, L.P., and Forsythe-Breslow Farms, LLC (each, a “Security Holder”), on
the one hand, and Farmland Partners Inc., a Maryland corporation (the
“Company”), on the other hand.

 

W I T N E S S E T H:

 

WHEREAS, this Agreement is being made pursuant to the terms of that certain
Contribution Agreement, dated as of November 9, 2015 (the “Contribution
Agreement”), by and among each of the Security Holders, the Company, the
Farmland Partners Operating Partnership, LP, a Delaware limited partnership and
the operating partnership subsidiary of the Company (the “Operating
Partnership”), and the other parties thereto, which provides for, in part,
(i) the contribution by the Company to the Operating Partnership of shares (the
“Shares”) of the Company’s common stock, $0.01 par value per share (“Common
Stock”), and the delivery by the Operating Partnership (or a subsidiary thereof)
to the Security Holder of such Shares, and (ii) the issuance by the Operating
Partnership of common units of limited partnership interest in the Operating
Partnership (“OP Units”) and Series A Preferred Partnership Units (the
“Preferred Units”) to the Security Holders (such deliveries and issuances being
referred to herein together as the “Equity Issuance”); and

 

WHEREAS, in connection with the consummation of the Equity Issuance, the Company
and the Security Holders wish to set forth certain understandings and agreements
between such parties.

 

NOW THEREFORE, in consideration of the covenants and agreements herein contained
and other good and valuable consideration, the sufficiency and receipt of which
is hereby acknowledged, the parties hereto, intending to be legally bound,
covenant and agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1 Certain Defined Terms. As used herein, the following terms shall have the
meanings as set forth below:

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. For the
purposes of this definition, “control”, when used with respect to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing;
provided, however, that notwithstanding the foregoing, neither the Company nor
any of its subsidiaries, including the Operating Partnership, shall be deemed an
Affiliate of the Security Holders.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Allowable Suspension Period” has the meaning set forth in Section 4.6(a).

 

“ATM Program” has the meaning set forth in Section 4.2(a).

 

1

--------------------------------------------------------------------------------


 

“Beneficial Owner”, “Beneficially Own” and “Beneficial Ownership” have the
meanings set forth in Rule 13d-3 or Rule 13d-5 promulgated under the Exchange
Act; provided that, for purposes of determining whether a Person is a Beneficial
Owner of a security, (i) a Person shall be deemed to be the Beneficial Owner of
any securities which may be acquired by such Person pursuant to any contract,
arrangement or understanding or upon the exercise of conversion rights,
redemption rights, exchange rights, warrants or options, or otherwise
(irrespective of whether the right to acquire such securities is exercisable
immediately or only after the passage of time, including the passage of time in
excess of sixty (60) days, the satisfaction of any conditions, the occurrence of
any event or any combination of the foregoing), and (ii) a Person shall be
deemed to be the Beneficial Owner of shares of Common Stock that may be issued
upon redemption of any OP Units (including any OP Units received upon conversion
of the Preferred Units); provided, further, that for purposes of calculating the
percentage of fully diluted Common Stock that is Beneficially Owned by the
Security Holders under Section 3.1(a), all shares of Common Stock which may be
acquired by any Person (determined as described in clauses (i) and (ii) above)
shall be deemed to be outstanding shares of Common Stock.

 

“Board” has the meaning set forth in Section 2.1(a).

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in the cities of New York, New York or Denver, Colorado are
required by law to close.

 

“Bylaws” means the Amended and Restated Bylaws of the Company, as the same may
be amended, modified or restated from time to time.

 

“Capital Stock” means, with respect to any Person at any time, any and all
shares, interests, participations, or other equivalents (however designated, and
whether voting or non-voting) of capital stock, partnership interests (whether
general or limited), limited liability company membership interests, or
equivalent ownership interests in, or issued by, such Person.

 

“Change of Control Transaction” means (i) a sale of all or substantially all of
the direct or indirect assets of the Company (including by way of any
reorganization, merger, consolidation, liquidation in a single transaction or a
series of related transactions or other similar transaction), (ii) a direct or
indirect acquisition of Beneficial Ownership by a Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) other than the Security
Holders or their Affiliates, including by means of any transaction or series of
transactions (including any reorganization, merger, consolidation, joint
venture, share transfer or other similar transaction) pursuant to which the
Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act) other than the Security Holders or their Affiliates collectively
own more than fifty percent (50%) of the Voting Securities of the Company or the
surviving entity, as the case may be, or (iii) the obtaining by any Person or
“group” (within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act) of
the power (whether or not exercised) to elect a majority of the members of the
Board (or similar governing body) of the Company.

 

“Charter” means the Articles of Amendment and Restatement of the Company, as the
same may be amended, modified or restated from time to time.

 

“Company” has the meaning set forth in the Preamble.

 

“Confidential Information” means all information (irrespective of the form of
communication, and irrespective of whether obtained prior to or after the date
hereof) obtained by the Security Holders or its Representatives (as defined
below) from the Company or its Representatives, in connection with the
Beneficial Ownership of any Covered Securities or through its rights granted
pursuant to this Agreement (including through its membership on the Board),
other than information which (a) was already in the

 

2

--------------------------------------------------------------------------------


 

possession of the Security Holders or its Representatives, provided that such
information is not known by the Security Holders or its Representatives to be
subject to another obligation of confidentiality to the Company, (b) was or
becomes generally available to the public other than as a result of a breach of
this Agreement by the Security Holders or their Representatives, (c) was or
becomes available to the Security Holders or their Representatives from a source
other than the Company, its subsidiaries or their respective Representatives;
provided that the source thereof is not known by the Security Holders or their
Representatives to be bound by an obligation of confidentiality to the Company,
or (d) is or becomes independently developed by or on behalf of the Security
Holders or their Representatives without the use of any such information that
would otherwise be Confidential Information hereunder. Subject to clauses
(b) through (d) above, “Confidential Information” also includes all non-public
information previously provided by the Company or its Representatives.

 

“Controlling Person” has the meaning set forth in Section 4.8(a).

 

“Convertible Securities” means any evidence of indebtedness, shares of Capital
Stock (other than Common Stock) or other Securities (including options) that are
directly or indirectly convertible into, redeemable for or otherwise
exchangeable or exercisable for, shares of Common Stock.

 

“Covered Securities” means (i) the Shares, (ii) any OP Units or Preferred Units
received by the Security Holders pursuant to the Equity Issuance, (iii) any
shares of Common Stock issued to the Security Holders upon redemption of OP
Units pursuant to the terms of the Operating Partnership Agreement, and (iv) any
OP Units issued to the Security Holders upon conversion of Preferred Units
pursuant to the terms of the Operating Partnership Agreement.

 

“Damages” has the meaning set forth in Section 4.8(a).

 

“DTC” means The Depository Trust Company.

 

“Effective Deadline” has the meaning set forth in Section 4.1(b).

 

“Effectiveness Period” has the meaning set forth in Section 4.1(b).

 

“End of Suspension Notice” has the meaning set forth in Section 4.6(b).

 

“Equity Issuance” has the meaning set forth in the Recitals.

 

“Exchange” means, initially, the NYSE and any successor thereto or, in the
future, any other stock market on which the Common Stock is then listed.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Holder” means the Security Holders and any Permitted Transferee that becomes a
Holder pursuant to Section 4.12.

 

“Indemnified Party” has the meaning set forth in Section 4.8(c).

 

“Indemnifying Party” has the meaning set forth in Section 4.8(c).

 

“Nominating and Corporate Governance Committee” has the meaning set forth in
Article IV, Section

 

3

--------------------------------------------------------------------------------


 

1 of the Bylaws (or any successor committee of the Board).

 

“Nomination Deadline” has the meaning set forth in Section 2.1(c).

 

“Nomination Information” has the meaning set forth in Section 2.1(a).

 

“Nomination Termination Date” has the meaning set forth in Section 2.1(f).

 

“NYSE” means the New York Stock Exchange, or successor thereto.

 

“Operating Partnership” has the meaning set forth in the Recitals.

 

“Operating Partnership Agreement” means the Second Amended and Restated
Agreement of Limited Partnership of the Operating Partnership, dated as of
April 16, 2014, as may be amended, modified or restated from time to time,
including pursuant to the OP Agreement Amendment (as defined in the Contribution
Agreement).

 

“OP Units” has the meaning set forth in the Recitals.

 

“Permitted Transferee” has the meaning set forth in Section 4.12.

 

“Person” means an individual or a corporation, partnership, limited liability
company, association, trust, or any other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

 

“Piggyback Registration” has the meaning set forth in Section 4.2(a).

 

“Prospectus” has the meaning set forth in Section 4.6(b).

 

“Contribution Agreement” has the meaning set forth in the Recitals.

 

“Registrable Securities” means the shares of Common Stock held beneficially or
of record by any of the Holders, including, without limitation, (i) the Shares,
(ii) shares of Common Stock that may be issued, at the Company’s election, upon
redemption of OP Units in accordance with the Operating Partnership Agreement
and the Agreement, and (iii) shares of Common Stock acquired by way of a
dividend, stock split, recapitalization, plan of reorganization, merger, sale of
assets or otherwise.  Registrable Securities shall continue to be Registrable
Securities until (x) they are sold pursuant to an effective Registration
Statement under the Securities Act or (y) the date on which such Registrable
Securities may be sold by their Holder without registration under the Securities
Act pursuant to Rule 144 (or any similar provision then in force) without
restriction or limitation thereunder on volume or manner of sale or other
restrictions or limitations under Rule 144 and without the requirement to be in
compliance with Rule 144(c)(1).

 

“Registration Expenses” has the meaning set forth in Section 4.3.

 

“Registration Statement” means any registration statement filed by the Company
under the Securities Act that covers the resale of any of the Registrable
Securities, including a prospectus, amendments and supplements thereto, and all
exhibits and material incorporated by reference therein.

 

“Representatives” of a Person means such Person’s officers or directors (or
Persons serving similar functions), employees, members, agents, partners,
attorneys, accountants, consultants, bankers and financial advisors.

 

4

--------------------------------------------------------------------------------


 

“Required Registration” has the meaning set forth in Section 4.1(a).

 

“SEC” means the Securities and Exchange Commission.

 

“Securities” or “Security” means Capital Stock, limited partnership interests,
limited liability company interests, beneficial interests, warrants, options,
restricted stock units, notes, bonds, debentures, and other securities, equity
interests, ownership interests and similar obligations of every kind and nature
of any Person.

 

“Securities Act” means the Securities Act of 1933 or any successor federal
statute, and the rules and regulations of the SEC thereunder, and in the case of
any referenced section of any such statute, rule or regulation, any successor
section thereto, collectively and as from time to time amended and in effect.

 

“Security Holder” has the meaning set forth in the Preamble.

 

“Security Holder Nominee” has the meaning set forth in Section 2.1(a).

 

“Shares” has the meaning set forth in the Recitals.

 

“Standstill Period” has the meaning set forth in Section 3.1(a).

 

“Suspension Event” has the meaning set forth in Section 4.6(a).

 

“Suspension Notice” has the meaning set forth in Section 4.6(a).

 

“Trading Day” means any day on which the Common Stock is traded on the Exchange;
provided that “Trading Day” shall not include any day on which the Common Stock
is scheduled to trade on the Exchange for less than 4.5 hours or any day that
the Common Stock is suspended from trading during the final hour of trading on
the Exchange (or if the Exchange does not designate in advance the closing time
of trading, then during the hour ending at 4:00:00 p.m., New York Time).

 

“Transfer” means any direct or indirect sale (including a short sale),
assignment, encumbrance, pledge, hypothecation, disposition or other transfer
(by operation of law or otherwise) or entry into any contract, option or
agreement with respect to any sale, assignment, encumbrance, pledge,
hypothecation, disposition, “put equivalent position” (as defined by
Rule 16a-1(h) of the Exchange Act), hedging transaction or other transfer (by
operation of law or otherwise), of any capital stock or interest (including
voting interest) in any capital stock.

 

“Underwriters’ Maximum Number” means, for any Piggyback Registration that
relates to an underwritten offering of securities by the Company, that number of
securities to which such registration should, in the reasonable opinion of the
managing underwriter(s) of such registration, in light of marketing factors, be
limited.

 

“Voting Securities” means at any time shares of any class of Capital Stock or
other Securities of the Company, including Convertible Securities that may be
converted into, exercised for, or otherwise exchanged for such shares of Capital
Stock, that are then entitled to vote generally in the election of Directors and
not solely upon the occurrence and during the continuation of certain specified
events until the occurrence of such specified event.

 

1.2 Construction. The language used in this Agreement shall be deemed to be the
language approved by all parties to this Agreement to express their mutual
intent, and no rule of strict construction shall be

 

5

--------------------------------------------------------------------------------


 

applied against any party. As used in this Agreement and required by the
context, the singular and plural shall be deemed to include all genders; words
importing persons shall include partnerships, corporations and other entities.
Whenever in this Agreement the word “including” is used, it shall be read as if
the phrase “including without limitation” were actually used in the text. Where
any provision in this Agreement refers to action to be taken by any person, or
which such person is prohibited from taking, such provision shall be applicable
whether the action in question is taken directly or indirectly by such person.
Except when used together with the word “either” or otherwise for the purpose of
identifying mutually exclusive alternatives, the term “or” has the inclusive
meaning represented by the phrase “and/or.”

 

ARTICLE II

CORPORATE GOVERNANCE

 

2.1 Board Nomination Rights.

 

(a)  No later than thirty (30) days after the Closing, the Company shall
increase the number of directors of the Board in accordance with Article III,
Section 2 of the Bylaws to seven (7) directors and elect to the Board of
Directors of the Company (the “Board”) one (1) individual nominee (the “Security
Holder Nominee”) designated by Gerald R. Forsythe, as the representative of the
Security Holders for purposes of this Agreement (the “Security Holder
Representative”), to fill the vacancy created by increasing the size of the
Board; provided, however, that no such election of a Security Holder Nominee
shall be required if the Board reasonably determines in good faith, after
consultation with outside legal counsel, that such Security Holder Nominee
(i) has been involved in any of the events enumerated in Items 2(d) or (e) of
Schedule 13D under the Exchange Act or Item 401(f) of Regulation S-K under the
Exchange Act, (ii) is subject to any order, decree or judgment of any
governmental authority prohibiting service as a director of any public company,
(iii) does not meet the applicable independence standards required by the
listing rules of the New York Stock Exchange, and/or (iv) does not have the
requisite skill and experience to serve as a director of a publicly-traded
company (as such requisite skill and experience is assessed by the Nominating
and Corporate Governance Committee), in which case the Security Holder
Representative shall withdraw the designation of such Security Holder Nominee
and shall designate another individual as a Security Holder Nominee, which
replacement will also be subject to the requirements of this Section 2.1(a). The
Security Holders will take all necessary action to cause any Security Holder
Nominee to consent to such reference and background checks and to provide such
information (including information necessary to determine such Security Holder
Nominee’s independence status as well as information necessary to determine any
disclosure obligations of the Company) as the Board or its Nominating and
Corporate Governance Committee may reasonably request in connection with the
Company’s disclosure obligations or in connection with the Company’s legal,
regulatory or stock exchange requirements (collectively, the “Nomination
Information”), which requests shall be of the same type and scope as the Company
requests of all other nominees to the Board. As of the date of this Agreement,
the Security Holder Representative has designated Gerald R. Forsythe as the
initial Security Holder Nominee, and the Company has determined that such
Security Holder Nominee satisfies the requirements of this Section 2.1(a).

 

(b) The Company agrees, to the fullest extent permitted by applicable law
(including with respect to any standard of conduct required of directors under
Maryland law), to include in the slate of nominees recommended by the Board (or
the Nominating and Corporate Governance Committee of the Board) for election at
any annual or special meeting of stockholders of the Company at which directors
are to be elected to the Board (or consent in lieu of meeting) the applicable
Security Holder Nominee, and to nominate, recommend and use its reasonable best
efforts to solicit the vote of stockholders of the Company to elect to the Board
such slate of directors (which efforts shall, to the fullest extent permitted by
applicable law, include the inclusion in any proxy statement prepared, used,
delivered or publicly filed

 

6

--------------------------------------------------------------------------------


 

by the Company to solicit the vote of its stockholders in connection with any
such meeting the recommendation of the Board that the stockholders of the
Company vote in favor of the slate of directors, including the Security Holder
Nominee). Notwithstanding anything to the contrary, however, nothing shall
prevent the members of the Board from acting in accordance with their respective
duties under Maryland law or other applicable law or rule or requirement of the
New York Stock Exchange.  The Board shall have no obligation to nominate, elect
or appoint any Security Holder Nominee if (i) such nomination, election or
appointment would violate applicable law or New York Stock Exchange
requirements, or result in a breach by the Board of its fiduciary duties to the
Company and its stockholders, (ii) the applicable Security Holder Nominee does
not have the requisite skill and experience to serve as a director of a
publicly-traded company (as such requisite skill and experience is assessed by
the Nominating and Corporate Governance Committee), or (iii) the applicable
Security Holder Nominee does not meet the applicable independence standards
required by the listing rules of the New York Stock Exchange; provided that the
foregoing shall not limit the right of the Security Holder Representative to
designate an alternative individual as the Security Holder Nominee nominated for
election to the Board, subject to the other terms, conditions and provisions of
this Article II.

 

(c) The Security Holder Representative shall deliver to the Company a written
notice identifying the Security Holder Nominee, together with all Nomination
Information about such proposed Security Holder Nominee as shall be reasonably
requested by the Board (or the Nominating and Corporate Governance Committee
thereof) no later than the earlier of (the “Nomination Deadline”) (x) fifteen
(15) Business Days following the written request of the Company, and (y) the
time by which such information is reasonably requested by the Board (or the
Nominating and Corporate Governance Committee thereof) to be delivered (which
time shall be concurrent with the request for such information from and
otherwise consistent with the request for such information from the other
nominees). If the Security Holder Representative fails to designate the Security
Holder Nominee it is entitled to designate prior to such time, then the Security
Holder Nominee previously designated by the Security Holder Representative and
then serving on the Board (if any) shall be the proposed Security Holder
Nominee. If a Security Holder Nominee who has been designated by the Security
Holder Representative and nominated for election as a director in accordance
with this Section 2.1 is not so elected at any meeting of the stockholders of
the Company at which directors are to be elected, then (x) such Security Holder
Nominee shall not be a director for such new term, (y) any such election loss
shall not be deemed to create a vacancy that the Security Holder Representative
shall have the right to fill pursuant to this Agreement, and (z) neither the
Company nor the Board will be obligated to increase the size of the Board or
take any other action during such new term to elect such Security Holder Nominee
or any designated replacement thereof to serve as an additional director during
such new term; provided, however, that nothing in the foregoing clauses (x),
(y) or (z) shall in any way affect the rights of the Security Holder
Representative, in connection with the next meeting of the stockholders of the
Company at which directors are to be elected, to designate the Security Holder
Nominee to which it is entitled pursuant to Section 2.1(a) (subject to
Section 2.1(f)); and

 

(d) Prior to the Nomination Termination Date, the Security Holder Representative
shall have the exclusive right to designate a nominee to fill any and all
vacancies created by reason of the death, resignation or removal (in accordance
with the Charter) of the Security Holder Nominee and such nominee will be
promptly elected to the Board by the Board to serve until the next annual
meeting of stockholders and until his or her successor is duly elected and
qualifies. If the Security Holder Representative fails to designate a
replacement Security Holder Nominee for any such vacancy prior to the Nomination
Deadline or, if later, the time by which the Company reasonably requires such
information in connection with its next meeting of stockholders at which
directors are to be elected, then such directorship shall be eliminated by the
Board with effect immediately prior to such next meeting. If such directorship
shall be so eliminated, the Security Holder Representative shall have the right
to designate the Security Holder Nominee pursuant to Section 2.1(a) (subject to
Section 2.1(f)) to fill such vacancy at the subsequent meeting of stockholders
at which directors are to be elected, and immediately

 

7

--------------------------------------------------------------------------------


 

prior to such meeting the Company shall increase the number of directors of the
Board in accordance with Article III, Section 2 of the Bylaws to create the
necessary number of vacancy(ies).

 

(e) The Security Holder Nominee serving on the Board shall be subject to the
policies and requirements of the Company and the Board, including the Company’s
Corporate Governance Guidelines and the Company’s Code of Business Conduct and
Ethics, in a manner consistent with the application of such policies and
requirements to other members of the Board, and shall be entitled to the same
rights, privileges and compensation applicable to all other members of the Board
generally or to which all such members of the Board are entitled.

 

(f) All obligations of the Company under this Section 2.1 shall terminate (and
neither the Security Holder Representative nor any other Security Holder shall
have any further rights to designate a Security Holder Nominee) upon the first
to occur of: (A) such time as the Security Holders Beneficially Own, in the
aggregate, a number of shares of Common Stock representing less than 10% of the
total number of shares of Common Stock (on a fully diluted basis, taking into
account all outstanding OP Units), or (B) the delivery by the Security Holder
Representative of written notice to the Company irrevocably waiving and
terminating all of the Security Holders’ rights under this Section 2.1 (the date
of termination of the obligations of the Company under this Section 2.1 pursuant
to the foregoing clauses (A) or (B) being referred to herein as the “Nomination
Termination Date”), and upon such Nomination Termination Date, the Security
Holder Representative shall cause the Security Holder Nominee then serving on
the Board to promptly resign from the Board.

 

(g) Except in accordance with this Section 2.1, the Board shall not seek the
removal of the Security Holder Nominee without the prior written consent of the
Security Holder Representative.

 

ARTICLE III

COVENANTS

 

3.1 Standstill.

 

(a) The Security Holders agree that during the period beginning on the date of
this Agreement and ending on the date on which the Security Holders Beneficially
Own, in the aggregate, a number of shares of Common Stock representing less than
10% of the total number of shares of Common Stock (on a fully diluted basis
taking into account all outstanding OP Units), then outstanding (such period,
the “Standstill Period”), without the prior written consent of the Company, each
Security Holder will not at any time, nor will it cause or permit any of its
Affiliates or any of its or their Representatives (acting at its or their
direction or on its or their behalf) to, acquire, make any proposal or offer to
acquire, or propose or facilitate the acquisition of, directly or indirectly, by
purchase or otherwise, record or Beneficial Ownership of (i) any additional
equity securities of the Company, including shares of Common Stock, or
securities of the Company convertible, exchangeable, redeemable or exercisable
into such equity securities (other than any shares of Common Stock issued or
issuable as a result of any stock split, stock dividend or distribution,
subdivision, recapitalization or other similar transaction or upon redemption of
OP Units for shares of Common Stock in accordance with the terms of the
Operating Partnership Agreement), or (ii) any debt securities of the Company or
of any of its subsidiaries or other direct or indirect interests in loans or
recourse indebtedness issued by the Company or any of its subsidiaries. During
the Standstill Period, without the prior written consent of the Company, the
Security Holders agree that they will not at any time, nor will they cause or
permit any of their Affiliates or any of its or their Representatives (acting at
its or their direction or on its or their behalf) to, directly or indirectly:

 

(i) enter into, agree to enter into, commence or submit any merger,
consolidation, tender offer, exchange offer, business combination, share
exchange, recapitalization, restructuring or other extraordinary

 

8

--------------------------------------------------------------------------------


 

transaction involving the Company, any subsidiary or division of the Company, or
any of their respective securities or assets or take any action that would
reasonably be expected to require the Company to make a public announcement
regarding the possibility of any such transaction;

 

(ii) tender into a tender or exchange offer commenced by a third party other
than a tender or exchange offer that the Board has affirmatively publicly
recommended to the Company’s stockholders that such stockholders tender into
such offer and has not publicly withdrawn or changed such recommendation (and in
the case of such a withdrawal or change of recommendation, it shall not be a
breach of this clause (ii) if the tendered or exchanged securities are withdrawn
prior to the expiration of such tender or exchange offer);

 

(iii) (x) make, or in any way participate in, any “solicitation” of “proxies”
(as such terms are used in the proxy rules of the SEC promulgated pursuant to
Section 14 of the Exchange Act) to vote any securities of the Company under any
circumstances, or deposit any securities of the Company in a voting trust or
subject them to a voting agreement, pooling agreement or other agreement of
similar effect (other than solely between or among the Security Holders or any
of their Affiliates), (y) seek to advise or influence any Person with respect to
the voting of any securities of the Company or the Operating Partnership (other
than to vote as recommended by Board), or (z) grant any proxy with respect to
any shares of Common Stock (other than (A) in connection with satisfying the
Security Holders’ obligations under Section 3.1(b)) or (B) otherwise to the
Company or a Person specified by the Company in a proxy card provided to
stockholders of the Company by or on behalf of the Company) or other equity
securities of the Company;

 

(iv) form, join or in any way participate in a “group” (as that term is used for
purposes of Rule 13d-5 or Section 13(d)(3) of the Exchange Act) with respect to
any of securities of the Company, other than a group including solely the
Security Holders and their Affiliates;

 

(v) disclose any intention, plan or arrangement to change any of the members of
the Board (other than pursuant to its rights hereunder), any of the executive
officers of the Company, the Charter or the Bylaws, other than to the Company or
the Board or their Representatives;

 

(vi) call, request the calling of, or otherwise seek or submit a written request
for the calling of a special meeting of, or initiate any stockholder proposal
for the election of any director (other than the designation to the Company of
the Security Holder Nominee in accordance with Section 2.1) or any other action
by, the stockholders of the Company;

 

(vii) seek to influence or control the management of the Board, or the policies,
affairs or strategy of the Company or the Operating Partnership (other than
through representation on the Board by the Security Holder Nominee);

 

(viii) publicly disclose any intention, plan or arrangement inconsistent with
the foregoing;

 

(ix) advise, knowingly assist or knowingly encourage, or enter into any
arrangements with, any other Persons in connection with any of the foregoing;

 

(x) request the Company to amend or waive any provision of this Section 3.1
(including this clause (x)); or

 

(xi) bring any action or otherwise contest the validity of this Section 3.1;

 

provided, that the restrictions set forth in this Section 3.1(a) shall not be
deemed to restrict any actions taken by any Security Holder Nominee serving on
the Board solely in his or her capacity as a director or any non-public,
internal actions taken by the Security Holders or any of their Affiliates or
Representatives to prepare any Security Holder Nominee to act in such capacity.

 

(b) Until such time as the Security Holders Beneficially Own, in the aggregate,
a number of shares of

 

9

--------------------------------------------------------------------------------


 

Common Stock representing less than 5% of the total number of shares of Common
Stock (on a fully diluted basis taking into account all outstanding OP Units),
the Security Holders shall cause all shares of Common Stock held by the Security
Holders to be voted by proxy (returned sufficiently in advance of the deadline
for proxy voting for the Company to have the reasonable opportunity to verify
receipt) mailed to the stockholders of the Company in connection with the
solicitation of any proxy (i) in favor of all persons nominated to serve as
directors of the Company by the Board (or the Nominating and Corporate
Governance Committee thereof) in any slate of nominees which includes Security
Holder Nominee, and (ii) otherwise in accordance with the recommendation of the
Board (to the extent such recommendation is not inconsistent with the rights of
the Security Holders under this Agreement) with respect to any other action,
proposal or other matter to be voted upon by the stockholders of the Company
other than in connection with (A) any proposed Change of Control Transaction,
(B) any amendment to the Charter or Bylaws, or (C) any other transaction that
the Company submits to a vote of the stockholder approval pursuant to
Section 312.03 of the NYSE Listed Company Manual (or, if applicable, any
successor rule or regulation of the NYSE).

 

3.2 Confidentiality.

 

(a) In furtherance of and not in limitation of any other similar agreement the
Security Holders or any of their Representatives may have with the Company or
its subsidiaries or any other Person, the Security Holders hereby agree that all
Confidential Information with respect to the Company and its subsidiaries
(including the Operating Partnership) and its and their respective businesses,
finances and operations shall be kept confidential by the Security Holders and
their Representatives, shall not be disclosed by any such Person in any manner
whatsoever, except as permitted by this Section 3.2(a) and shall not be used for
any purpose other than as expressly permitted by this Agreement. Any
Confidential Information may be disclosed:

 

(i) by the Security Holders to their Affiliates and its and their
Representatives, in each case, solely if and to the extent any such Affiliate or
Representative needs to be provided such Confidential Information to assist the
Security Holders in evaluating or reviewing its investment in the Company,
including in connection with the disposition thereof, and each such Affiliate or
Representative shall be deemed to be bound by the provisions of this
Section 3.2(a) and the Security Holders shall be responsible for any breach of
this Section 3.2(a) by any such Affiliate or Representative;

 

(ii) by the Security Holders or any of their Representatives to the extent the
Company consents in writing; or

 

(iii) by the Security Holders or any of their Representatives to the extent that
any of the Security Holders or their Representatives have received advice from
its counsel (including in-house counsel) that such Security Holders are required
to do so to comply with applicable law or legal or regulatory process or any
request by or from a governmental or regulatory authority; provided, that, prior
to making such disclosure, such Person uses reasonable best efforts to preserve
the confidentiality of the Confidential Information to the extent permitted by
applicable law, including, to the extent reasonably practicable and permitted by
applicable law, (A) consulting with the Company regarding such disclosure and
(B) if requested by the Company, assisting the Company in seeking a protective
order to limit the scope of or prevent the requested disclosure; provided,
further, that the Security Holders or their Representatives use reasonable best
efforts to disclose only that portion of the Confidential Information as is
requested by the applicable governmental or regulatory authority or as is, based
on the written advice of its counsel (including in-house counsel), required to
comply with applicable law or legal or regulatory process.

 

(b) The Security Holders agree that, without limiting any Security Holder
Nominee’s legal duties as a member of the Board under applicable law but subject
to Section 3.2(a) above, each of the parties hereto hereby consents to the
Security Holder Nominee sharing any information such Security Holder Nominee

 

10

--------------------------------------------------------------------------------


 

(in his or her capacity as such) receives from the Company with the Security
Holders, their Affiliates and their respective Representatives, in each case,
who shall be deemed to be bound by the provisions of this Section 3.2 and, in
the case of an Affiliate of the Security Holders, by Section 3.1 (and the
Security Holders shall also remain responsible for any breach of such provisions
by the Security Holders’ Affiliates and Representatives), for the internal use
by the Security Holders and their Affiliates of any such information, subject,
however, to (x) the Security Holders or any of their Affiliates maintaining
adequate procedures to prevent such information from being used in connection
with the purchase or sale of securities of the Company in violation of
applicable law or this Agreement, and (y) compliance by the Security Holders
with the confidentiality provisions set forth in this Section 3.2 and any
applicable restrictions set forth in Section 3.1. The Security Holders hereby
covenant and agree that they will establish and maintain adequate procedures to
prevent Confidential Information with respect to the Company, its subsidiaries
and its and their businesses, finances and operations from being disclosed in
violation of this Agreement.

 

ARTICLE IV

REGISTRATION RIGHTS

 

4.1 Registration Statement.

 

(a) Subject to Section 4.6 and the other provisions of this Article IV, the
Company shall use its reasonable best efforts to file with the SEC, prior to the
Effective Deadline (as defined below), a Registration Statement covering the
registration of the resale at any time or from time to time of all Registrable
Securities (together with any other registration required by this Article IV,
the “Required Registration”). To the extent the staff of the SEC does not permit
all of the Registrable Securities to be registered on a Registration Statement,
the Company shall file additional Registration Statement(s) successively trying
to register on each such additional Registration Statement the resale of the
maximum number of remaining Registrable Securities until the earlier of (i) all
of the Registrable Securities have been registered for resale with the SEC, or
(ii) the date on which all of the remaining Registrable Securities may be sold
without restriction or limitations pursuant to Rule 144 and without requirement
to be in compliance with Rule 144(c)(1) (or any successor thereto). The
Registration Statement shall be on Form S-3, unless the Company is not then
eligible to file a registration statement on Form S-3 under the Securities Act,
in which case (A) such registration statement shall be on Form S-11 or other
appropriate form under the Securities Act which the Company is then eligible to
file, and (B) the Company shall undertake to register the resale of the
Registrable Securities on Form S-3 as soon as such form is available, provided
that the Company shall maintain the effectiveness of the Registration Statement
then in effect until such time as a Registration Statement on Form S-3 covering
the resale of the Registrable Securities has been declared effective by the SEC.

 

(b) The Company agrees (subject to Section 4.6 hereof) to cause the Registration
Statement to be declared effective by the SEC as soon as practicable after the
filing thereof but in any event prior to the one (1) year anniversary of the
Closing (the “Effective Deadline”).  Subject to Section 4.6 hereof, the Company
agrees to use commercially reasonable efforts to keep the Registration Statement
continuously effective (including the preparation and filing of any amendments
and supplements necessary for that purpose) under the Securities Act for a
period that will terminate upon the earlier of (i) the date on which all
Registrable Securities covered by the Registration Statement have been sold, and
(ii) the date on which all of the Registrable Securities covered by the
Registration Statement may be sold without restriction or limitation pursuant to
Rule 144 and without the requirement to be in compliance with Rule 144(c)(1) (or
any successor thereto) under the Securities Act (the “Effectiveness Period”).

 

11

--------------------------------------------------------------------------------


 

4.2 Piggyback Registration.

 

(a) Subject to Section 4.6 hereof, if, at any time while there still remain
Registrable Securities, the Company is no longer eligible to use or,
notwithstanding its obligations under Section 4.1(a), otherwise the Registration
Statement is not effective, the Company proposes to file a new registration
statement under the Securities Act with respect to an offering of Common Stock
for (i) the Company’s own account (other than a registration statement on
Form S-4 or S-8 (or any substitute form that may be adopted by the Commission)
or with respect to a Company at-the-market offering program (“ATM Program”) or
Company dividend reinvestment or employee stock purchase plans), or (ii) the
account of any holder of Common Stock (other than the Holders), then the Company
shall give written notice of such proposed filing to the Holders as soon as
reasonably practicable (but in no event less than ten (10) Business Days before
the anticipated filing date of such new registration statement). Upon a written
request, given by Holders to the Company within five (5) Business Days after
delivery of any such notice by the Company, to include Registrable Securities in
such Registration (which request shall specify the number of Registrable
Securities proposed to be included in such new registration statement if such
registration statement is not a “pay as you go” Automatic Shelf Registration
Statement), the Company shall, subject to Section 4.6 hereof, include all such
requested Registrable Securities in such new registration statement on the same
terms and conditions as applicable to the Company’s or such holder’s Common
Stock (a “Piggyback Registration”). Notwithstanding the foregoing, if at any
time after giving written notice of such proposed filing and prior to the
effective date of such new registration statement, the Company or such holders
shall determine for any reason not to proceed with the proposed filing of the
new registration statement, then the Company may, at its election, give written
notice of such determination to the Holders and, thereupon, will be relieved of
its obligation to Register any Registrable Securities in connection with such
new registration statement.

 

(b) The Holders of Registrable Securities shall be permitted to withdraw all or
any part of their Registrable Securities from any Piggyback Registration at any
time on or before the second (2nd) Business Day prior to the planned effective
date of such Piggyback Registration, except as otherwise provided in any written
agreement with the Company’s underwriter(s), if any, establishing the terms and
conditions under which such Holders would be obligated to sell such securities
in such Piggyback Registration.

 

(c) If a Piggyback Registration is an underwritten offering of Common Stock on
behalf of the Company, and the managing underwriter(s) of such underwritten
offering advise the Company that in its or their reasonable opinion the number
of shares of Common Stock proposed to be included in such registration exceeds
the Underwriters’ Maximum Number, then the Company shall include in such
registration (i) first, the number of shares of Common Stock proposed to be
offered by the Company, (ii) second, the number of shares of Common Stock
requested to be included therein by all Holders who have requested registration
of Registrable Securities in accordance with Section 4.2(a), pro rata on the
basis of the aggregate number of Registrable Securities requested to be included
by each such Holder and (iii) third, any other shares of Common Stock that have
been requested to be so included by any other person.

 

(d) In any Piggyback Registration that is an underwritten offering by the
Company, the Company shall have the right to select the managing
underwriter(s) for such underwritten offering.

 

4.3 Registration Expenses. In connection with registrations pursuant to
Section 4.1 or Section 4.2 hereof, the Company shall pay all of the costs and
expenses incurred in connection with the registrations thereunder (the
“Registration Expenses”), including (a) all registration and filing fees and
expenses, including, without limitation, those related to filings with the SEC,
(b) all fees and expenses of compliance with state securities or blue sky laws
(including reasonable fees and disbursements of counsel in connection with blue
sky qualifications of the Registrable Securities), (c) all reasonable
processing, duplicating and printing expenses, including expenses of printing
prospectuses reasonably requested by any Holder, (d) all of the Company’s
internal expenses (including, without limitation, all salaries and expenses of
its officers and employees performing legal or accounting duties, the expense of
any liability

 

12

--------------------------------------------------------------------------------


 

insurance and the expense of any annual audit or quarterly review), (e) all fees
and expenses incurred in connection with listing the Registrable Securities for
trading on a national securities exchange, (f) all fees and expenses in
connection with the preparation of the Registration Statement and related
documents covering the Registrable Securities, (g) all fees and expenses, if
any, incurred with respect to any filing with FINRA, (h) the cost of providing
any CUSIP or other identification numbers for the Registrable Securities,
(i) all fees and expenses of any special experts retained by the Company in
connection with such registration, (j) any documented out-of-pocket expenses of
any underwriter(s) incurred in connection with an underwritten offering of
shares of Common Stock by the Company, (k) all fees and expenses and
disbursements of counsel for the Company and fees and expenses for independent
certified public accountants retained by the Company and (l) all reasonable and
documented fees and expenses of one (1) counsel for the Holders per registration
in an amount not to exceed $10,000 per registration. Other than as provided in
the foregoing sentence, the Company shall have no obligation to pay any
out-of-pocket expenses of the Holders relating to the registrations effected
pursuant to this Agreement, including the fees and expenses of any counsel to
the Holders. Each Holder shall be responsible for the payment of any brokerage
and sales commissions, underwriting discounts and commissions, additional fees
and disbursements of counsel for the Holders, accountants and other advisors,
and any transfer taxes relating to the sale or disposition of the Registrable
Securities by such Holder pursuant to this Agreement. The obligation of the
Company to bear the expenses described in this Section 4.3 shall apply
irrespective of whether any sales of Registrable Securities ultimately take
place.

 

4.4 Registration Procedures. In the case of each registration effected by the
Company pursuant to this Agreement, the Company shall keep each Holder advised
in writing as to the initiation of each registration and as to the completion
thereof. In connection with any such registration:

 

(a) The Company will (i) promptly prepare and file with the SEC such amendments
and supplements to each Registration Statement as may be necessary to keep such
Registration Statement effective for as long as such registration is required to
remain effective pursuant to the terms hereof, (ii) cause the prospectus to be
supplemented by any required prospectus supplement, and, as so supplemented, to
be filed pursuant to Rule 424 under the Securities Act, (iii) ensure that each
Registration Statement (including any amendments or supplements thereto and
prospectuses contained therein) shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein (in the case of prospectuses, in the
light of the circumstances in which they were made) not misleading, and
(iv) comply with the provisions of the Securities Act applicable to it with
respect to the disposition of all Registrable Securities covered by such
Registration Statement during the applicable period in accordance with the
intended methods of disposition by the Holders set forth in such Registration
Statement or supplement to the prospectus.

 

(b) The Company will, at least ten (10) Business Days prior to filing a
Registration Statement or at least five (5) Business Days prior to filing a
prospectus or any amendment or supplement to such Registration Statement or
prospectus (but not including any deemed amendment or supplement by virtue of
making any required filings under the Exchange Act), furnish to (i) each Holder
of Registrable Securities covered by such Registration Statement and
(ii) Holders’ counsel copies of such Registration Statement and each amendment
or supplement as proposed to be filed, together with any exhibits thereto, which
documents will be subject to reasonable review and comment by each of the
foregoing Persons within five (5) Business days after delivery, and thereafter,
furnish to such Holders and Holders’ counsel a such number of copies of such
Registration Statement, each amendment and supplement thereto (in each case
including all documents filed (but not incorporated by reference) as exhibits
thereto), the prospectus included in such Registration Statement (including each
preliminary prospectus) and such other documents or information as such Holder
and Holders’ counsel may reasonably request in order to facilitate the
disposition of the Registrable Securities in accordance with the plan of
distribution set forth in the prospectus included in the Registration Statement;
provided, however, that notwithstanding the foregoing,

 

13

--------------------------------------------------------------------------------


 

if the Company intends to file any prospectus, prospectus supplement or
prospectus sticker that does not make any material changes in the documents
already filed, then Holders’ counsel will be afforded such opportunity to review
such documents prior to filing consistent with the time constraints involved in
filing such document, but in any event no less than one (1) Business Day prior
to such filing.

 

(c) The Company will promptly notify each Holder of any stop order issued or
threatened by the SEC and, if entered, use reasonable best efforts to prevent
the entry of such stop order or to remove it as soon as reasonably possible.

 

(d) On or prior to the date on which the Registration Statement is declared
effective, the Company shall use reasonable best efforts to register or qualify
such Registrable Securities under any applicable securities or blue sky laws of
such jurisdictions and do any and all other lawful acts and things which may be
reasonably necessary or advisable to enable the Holders to consummate the
disposition in such jurisdictions of such Registrable Securities, and use
commercially reasonable efforts to keep each such registration or qualification
(or exemption therefrom) effective during the period which the Registration
Statement is required to be kept effective; provided that the Company will not
be required to (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this paragraph (d),
(ii) subject itself to taxation in any such jurisdiction or (iii) consent to
general service of process in any such jurisdiction.

 

(e) The Company will notify each Holder and Holders’ counsel promptly in writing
(provided that in no event shall such notice contain any material, non-public
information), (i) when a prospectus or any prospectus supplement or
post-effective amendment has been filed (but not including any deemed amendment
or supplement by virtue of making any required filings under the Exchange Act)
and, with respect to a Registration Statement or any post-effective amendment,
when the same has become effective, (ii) of any request by the SEC or any other
federal or state governmental authority for amendments or supplements to a
Registration Statement or prospectus or for additional information to be
included in any Registration Statement or prospectus or otherwise, (iii) of the
issuance by any state securities commission or other regulatory authority of any
order suspending the qualification or exemption from qualification of any of the
Registrable Securities under state securities or blue sky laws or the initiation
of any proceedings for that purpose, and (iv) of the happening of any event that
requires the making of any changes in a Registration Statement or related
prospectus so that they will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements in the Registration Statement and prospectus not misleading
in light of the circumstances in which they were made; and, as promptly as
practicable thereafter, prepare and file with the SEC and furnish a supplement
or amendment to such prospectus so that, as thereafter deliverable to the
purchasers of such Registrable Securities, such prospectus will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading. Each Holder hereby agrees to keep any disclosures
under subsection (iv) above confidential until such time as a supplement or
amendment is filed by the Company.

 

(f) The Company, during the period when the prospectus is required to be
delivered under the Securities Act, promptly will file all documents required to
be filed with the SEC pursuant to Section 13(a), 13(c), 14 or 15(d) of the
Exchange Act.

 

(g) The Company shall use reasonable best efforts to cause all Registrable
Securities registered pursuant to the terms hereof to be listed on the Exchange
on which the Common Stock of the Company is then listed.

 

(h) The Company shall use commercially reasonable efforts to cooperate and
assist in obtaining of all

 

14

--------------------------------------------------------------------------------


 

necessary approvals from FINRA, if any.

 

(i) The Company shall provide a transfer agent and registrar for the Registrable
Securities not later than the effective date of such Registration Statement.

 

(j) If requested, the Company shall furnish to each Holder a copy of all
documents filed with and all correspondence from or to the SEC in connection
with the offering of Registrable Securities.

 

(k) The Company otherwise shall use its reasonable best efforts to comply in all
material respects with all applicable rules and regulations of the SEC.

 

(l) The Company shall make generally available to its security holders as soon
as practical, but not later than ninety (90) days after the close of the period
covered thereby, an earnings statement (in form complying with, and in the
manner provided by, the provisions of Rule 158 under the Securities Act)
covering a twelve-month period beginning not later than the first day of the
Company’s fiscal quarter next following the date any Registration Statement is
declared effective.

 

(m) The Company shall hold in confidence and not make any disclosure of
information concerning a Holder provided to the Company unless (i) disclosure of
such information is reasonably determined by the Company to be necessary to
comply with federal or state securities laws, (ii) the disclosure of such
information is reasonably determined by the Company to be necessary to avoid or
correct a misstatement or omission in any Registration Statement, (iii) the
release of such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning a Holder is sought in or by a court or governmental
body of competent jurisdiction or through other means, give prompt written
notice to such Holder and allow such Holder, at the Holder’s expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, such information.

 

4.5 Holders’ Obligations. The Company may require each Holder to promptly, but
in no event later than five (5) Business Days after a proper request, furnish in
writing to the Company such information regarding the distribution of the
Registrable Securities as the Company may from time to time reasonably request
and such other information as may be required in connection with such
registration, including all such information as may be requested by the SEC.
Each Holder agrees that, notwithstanding the provisions of Section 4.6 hereof,
upon receipt of any notice from the Company of the happening of any event of the
kind described in Section 4.4(e) hereof, such Holder will forthwith discontinue
the disposition of Registrable Securities pursuant to the Registration Statement
covering such Registrable Securities until such Holder’s receipt of the copies
of the supplemented or amended prospectus contemplated by Section 4.4(e) hereof,
and, if so directed by the Company, such Holder will deliver to the Company all
copies, other than permanent file copies then in such Holder’s possession and
retained solely in accordance with record retention policies then-applicable to
such Holder, of the most recent prospectus covering such Registrable Securities
at the time of receipt of such notice. In the event the Company shall give such
notice, the Company shall extend the period during which such Registration
Statement shall be maintained effective by the number of days during the period
from and including the date of the giving of notice pursuant to
Section 4.4(f) hereof to the date when the Company shall make available to the
Holders a prospectus supplemented or amended to conform with the requirements of
Section 4.4(e) hereof. Notwithstanding anything to the contrary, the Company
shall, to the extent that such action is not in violation of Law, cause its
transfer agent to deliver unlegended shares of Common Stock to a transferee of a
Holder in accordance with the terms of this Agreement in connection with any
sale of Registrable Securities with respect to which a Holder has entered into a
contract for sale prior to the Holder’s receipt

 

15

--------------------------------------------------------------------------------


 

of a notice from the Company of the happening of any event of the kind described
in Section 4.4(e) and for which the Holder has not yet settled.

 

4.6 Blackout Provisions.

 

(a) The Company shall have the right, but not the obligation, to postpone the
filing of the Registration Statement or to suspend the use of the Registration
Statement following the effectiveness of the Registration Statement (and the
filings with any international, federal or state securities commissions), if a
Suspension Event (as defined below) occurs. If the Company reasonably determines
that it should delay the filing of, or suspend the effectiveness and/or use of,
the Registration Statement following the occurrence of a Suspension Event, the
Company, by written notice, email transmission or such other means that the
Company reasonably believes to be a reliable means of communication (a
“Suspension Notice”), shall notify the Holders that the filing or effectiveness,
as applicable, of the Registration Statement has been suspended and shall direct
the Holders to suspend sales of the Registrable Securities pursuant to an
effective Registration Statement until the Suspension Event has ended (provided
that in no event shall such notice to any Holder contain any material,
non-public information, unless such Holder requested such information or has at
such time an employee designated as a director on the Board). A Suspension Event
shall be deemed to have occurred if: (i) the Company is actively pursuing an
underwritten primary offering of equity securities for its own account; (ii) the
Company in good faith determines that (A) the offer or sale of any Registrable
Securities would materially impede, delay or interfere with any proposed
financing, offer or sale of securities, acquisition, corporate reorganization or
other significant transaction involving the Company; (B) after the advice of
counsel, sale of Registrable Securities pursuant to the Registration Statement
would require disclosure of material, non-public information not otherwise
required to be disclosed under applicable law; and (C) (x) the Company has a
bona fide business purposes for preserving the confidentiality of such
transaction, (y) disclosure would have a material adverse effect on the Company
or the Company’s ability to consummate such transaction, or (z) disclosure would
render the Company unable to comply with SEC requirements, in each case under
circumstances that would make it impractical or inadvisable to cause the
Registration Statement (or such filings) to become effective or to promptly
amend or supplement the Registration Statement on a post-effective basis, as
applicable; or (iii) the Company shall have determined in good faith, after the
advice of counsel, that it is required by law, rule or regulation or that it is
in the best interests of the Company to supplement the Registration Statement or
file a post-effective amendment to the Registration Statement in order to
incorporate information into the Registration Statement for the purpose of
(1) including in the Registration Statement any prospectus required under
Section 10(a)(3) of the Securities Act; (2) reflecting in the prospectus
included in the Registration Statement any facts or events arising after the
effective date of the Registration Statement (or of the most-recent
post-effective amendment) that, individually or in the aggregate, represents a
fundamental change in the information set forth therein; or (3) including in the
prospectus included in the Registration Statement any material information with
respect to the plan of distribution not disclosed in the Registration Statement
or any material change to such information. Upon the occurrence of any
Suspension Event, the Company shall use its commercially reasonable efforts to
cause the Registration Statement to become effective or to promptly amend or
supplement the Registration Statement or to take such action as is necessary to
make resumed use of the Registration Statement compatible with the Company’s
best interests, as applicable, so as to permit the Holders to resume sales of
the Registrable Securities as soon as practicable. In no event shall the Company
be permitted to suspend the filing or use of a Registration Statement for more
than thirty (30) consecutive days or for more than ninety (90) days in any
12-month period, and the first day of any such suspension must be at least five
(5) days after the last day of any prior suspension (each, an “Allowable
Suspension Period”).

 

(b) If all reports required to be filed by the Company pursuant to the Exchange
Act have not been filed by the required date taking into account any permissible
extension, upon written notice thereof by the

 

16

--------------------------------------------------------------------------------


 

Company to the Holders, the rights of the Holders to offer, sell or distribute
any Registrable Securities pursuant to any Registration Statement or to require
the Company to take action with respect to the registration or sale of any
Registrable Securities pursuant to any Registration Statement shall be suspended
until the date on which the Company has filed such reports, and the Company
shall notify the Holders in writing as promptly as practicable when such
suspension is no longer required.

 

(c) If the Company shall take any action pursuant to clause (ii) of
Section 4.6(a) with respect to any participating Holder in a period during which
the Company shall be required to cause a Registration Statement to remain
effective under the Securities Act and the prospectus to remain current, such
period shall be extended for such Person by one (1) day beyond the end of such
period for each day that, pursuant to Section 4.6(a), the Company shall require
such Person to refrain from disposing of Registrable Securities owned by such
Person.

 

4.7 Exchange Act Reports. The Company will use its reasonable best efforts to
timely file with the SEC such information as the SEC may require under
Section 13(a) or Section 15(d) of the Exchange Act, and the Company shall use
its reasonable best efforts to take all action as may be required as a condition
to the availability of Rule 144 under the Securities Act with respect to its
Common Stock. The Company shall furnish to any holder of Registrable Securities
forthwith upon request such reports and documents as a holder may reasonably
request in availing itself of any rule or regulation of the SEC allowing a
holder to sell any such Registrable Securities without registration to the
extent that such reports or documents are not publicly available on the SEC’s
Electronic Data Gathering, Analysis and Retrieval system or any successor system
thereto. Certificates evidencing Registrable Securities (if any) shall not
contain any legend at such time as a Holder has provided reasonable evidence to
the Company (including any customary broker’s or selling stockholder’s letters
but expressly excluding an opinion of counsel other than with respect to clauses
(d) or (e) below), that (a) there has been a sale of such Registrable Securities
pursuant to an effective registration statement, (b) there has been a sale of
such Registrable Securities pursuant to Rule 144 (assuming the transferor is not
an affiliate of the Company), (c) such Registrable Securities are then eligible
for sale under Rule 144(b)(i), (d) in connection with a sale, assignment or
other transfer (other than under Rule 144), upon request of the Company, such
Holder provides the Company with an opinion of counsel to such Holder, in a
reasonably acceptable form, to the effect that such sale, assignment or transfer
of the Registrable Securities may be made without registration under the
applicable requirements of the Securities Act or (e) such legend is not required
under applicable requirements of the Securities Act (including controlling
judicial interpretations and pronouncements issued by the SEC). Following such
time as restrictive legends are not required to be placed on certificates
evidencing Registrable Securities (if any) pursuant to the preceding sentence,
the Company will, no later than three (3) Business Days following the delivery
by a Holder to the Company or the Company’s transfer agent of a certificate
evidencing Registrable Securities (if any) containing a restrictive legend and
the foregoing evidence (and opinion if applicable), deliver or cause to be
delivered to such Holder a certificate evidencing such Registrable Securities
(if any) that is free from all restrictive and other legends or credit the
balance account of such Holder’s or such Holder’s nominee with DTC (if DTC is
then offered by the Company and its transfer agent) with a number of shares of
Common Stock equal to the number of shares of Common Stock represented by the
certificate (if any) so delivered by such Holder.

 

4.8 Indemnification.

 

(a) Indemnification by the Company. The Company agrees, notwithstanding the
termination of this Agreement, to indemnify and hold harmless, to the fullest
extent permitted by law, each Holder and each of its managers, members, managing
members, general and limited partners, officers, directors, employees and
agents, and each Person, if any, who controls such Holder within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, together
with the managers, members, managing members, general and limited partners,
officers, directors, employees and agents of such

 

17

--------------------------------------------------------------------------------


 

controlling Person (each, a “Controlling Person”), from and against any and all
losses, claims, damages, judgments, fines, penalties, charges, settlement
amounts (only if the Company consented in writing to the settlement, which
consent shall not be unreasonably withheld or delayed), liabilities, reasonable
attorneys’ fees, costs and expenses of investigating and defending any such
claim (collectively, “Damages”) and any action in respect thereof to which such
Holder, its managers, members, managing members, general and limited partners,
officers, directors, employees and agents, and any such Controlling Persons may
become subject to under the Securities Act or otherwise, but only insofar as
such Damages (or proceedings in respect thereof) arise out of, or are based
upon, any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement or prospectus of the Company (or any
amendment or supplement thereto) or any preliminary prospectus of the Company,
or arise out of, or are based upon, any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances in which they
were made, except insofar as the same are based upon information furnished in
writing to the Company by such Holder or any of its managers, members, managing
members, general partners, officers, directors, employees, agents and
Controlling Persons expressly for use therein, and, consistent with and subject
to the foregoing, shall reimburse such Holder, its managers, members, managing
members, general and limited partners, officers, directors, employees and
agents, and each such Controlling Person for any documented legal and other
expenses reasonably incurred by such Holder, its managers, members, managing
members, general and limited partners, officers, directors, employees and
agents, or any such Controlling Person in investigating or defending or
preparing to defend against any such Damages or proceedings. In addition to the
indemnity contained herein, the Company will reimburse each Holder for its
reasonable and documented out-of-pocket legal and other expenses (including the
reasonable and documented out-of-pocket cost of any investigation, preparation
and travel in connection therewith) as incurred in connection therewith, as
promptly as practicable after such expenses are incurred and invoiced.

 

(b) Indemnification by the Holder. The Holders agree, severally and not jointly,
to indemnify and hold harmless the Company, its officers, directors, employees
and agents and each Person, if any, who controls the Company within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, together
with the managers, members, managing members, general and limited partners,
officers, directors, employees and agents of such controlling Person, to the
same extent as the foregoing indemnity from the Company to the Holders, but only
with respect to information related to the Holders, or their plan of
distribution, furnished in writing by the Holders or any of their managers,
members, managing members, general partners, officers, directors, employees,
agents and Controlling Persons to the Company expressly for use in any
Registration Statement or prospectus, or any amendment or supplement thereto, or
any preliminary prospectus. No Holder shall be required to indemnify any Person
pursuant to this Section 4.8(b) for any amount in excess of the net proceeds
received by such Holder from the sale of the Registrable Securities sold for the
account of such Holder.

 

(c) Conduct of Indemnification Proceedings. Promptly after receipt by any Person
(an “Indemnified Party”) of notice of any claim or the commencement of any
action in respect of which indemnity may be sought pursuant to Section 4.8(a) or
Section 4.8(b), the Indemnified Party shall, if a claim in respect thereof is to
be made against the Person against whom such indemnity may be sought (an
“Indemnifying Party”), notify the Indemnifying Party in writing of the claim or
the commencement of such action; provided, that the failure to notify the
Indemnifying Party shall not relieve it from any liability that it may have to
an Indemnified Party except to the extent of any actual prejudice resulting
therefrom. If any such claim or action shall be brought against an Indemnified
Party, and it shall notify the Indemnifying Party thereof, the Indemnifying
Party shall be entitled to participate therein, and, to the extent that it
wishes, jointly with any other similarly notified Indemnifying Party, to assume
the defense thereof with counsel reasonably satisfactory to the Indemnified
Party. After notice from the Indemnifying Party to the Indemnified Party of its
election to assume the defense of such claim or action, the Indemnifying Party

 

18

--------------------------------------------------------------------------------


 

shall not be liable to the Indemnified Party for any legal or other expenses
subsequently incurred by the Indemnified Party in connection with the defense
thereof; provided, that the Indemnified Party shall have the right to employ one
separate counsel to represent the Indemnified Party and its Controlling Persons
who may be subject to liability arising out of any claim in respect of which
indemnity may be sought by the Indemnified Party against the Indemnifying Party,
but the fees and expenses of such counsel shall be for the account of such
Indemnified Party unless (i) the Indemnifying Party and the Indemnified Party
shall have mutually agreed to the retention of, and reimbursement of fees for,
such counsel or (ii) in the reasonable opinion of counsel to such Indemnified
Party representation of both parties by the same counsel would be inappropriate
due to actual or potential conflicts of interest between them, it being
understood, however, that the Indemnifying Party shall not, in connection with
any one such claim or action or separate but substantially similar or related
claims or actions in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one separate firm of attorneys (together with appropriate local counsel) at any
time for all Indemnified Parties. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any claim or
pending or threatened proceeding in respect of which the Indemnified Party is or
would reasonably have been a party and indemnity would reasonably have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability arising out
of such claim or proceeding. Whether or not the defense of any claim or action
is assumed by the Indemnifying Party, such Indemnifying Party will not be
subject to any liability for any settlement made without its written consent.

 

(d) Contribution. To the extent any indemnification by an Indemnifying Party is
prohibited or limited by law, the Indemnifying Party agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under this Section 4.8 to the fullest extent permitted by law; provided,
however, that: (i) no Person involved in the sale of Registrable Securities
which Person is guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) in connection with such sale shall be
entitled to contribution from any Person involved in such sale of Registrable
Securities who was not guilty of fraudulent misrepresentation; and
(ii) contribution by any seller of Registrable Securities shall be limited in
amount to the amount of net proceeds received by such seller from the sale of
such Registrable Securities pursuant to such Registration Statement.

 

4.9 No Inconsistent Agreements. The Company shall not hereafter enter into any
agreement with respect to any of its securities (including any registration or
similar agreement) which is inconsistent with or violates the material rights
granted to the Holders in this Agreement.

 

4.10 Lock-Up Agreements. Each of the Holders agrees that, in connection with any
other public offering of Common Stock by the Company, if requested by the
underwriter(s), it will enter into customary “lock-up” agreements pursuant to
which it will agree not to, directly or indirectly, sell, offer to sell, grant
any option for the sale of, or otherwise dispose of, any shares of Common Stock
or any securities convertible or exchangeable into Common Stock (subject to
customary exceptions), for a period not to exceed ninety (90) days from the
effective date of the Registration Statement pertaining to such Registrable
Securities or from such other date as may be requested by the underwriter(s).

 

4.11 Termination of Registration Rights. The rights granted under this
Article IV shall terminate on the termination of the Effectiveness Period;
provided, however, that the indemnification provisions set forth in Section 4.8
shall survive such termination.

 

4.12 Assignment; Binding Effect. The rights and obligations provided in this
Article IV (but no other rights under this Agreement) may be assigned in whole
or in part by any Holder to any transferee of Registrable Securities (each, a
“Permitted Transferee”) without the consent of the Company or any other Holder.
Such assignment shall be effective upon receipt by the Company of (a) written
notice from the

 

19

--------------------------------------------------------------------------------


 

Holder certifying that the transferee is a Permitted Transferee, stating the
name and address of the Permitted Transferee and identifying the amount of
Registrable Securities with respect to which the rights under this Article IV
are being transferred, and (b) a written agreement from the Permitted Transferee
to be bound by all of the terms of this Article IV as a “Holder.” Upon receipt
of the documents referenced in clauses (a) and (b) of this Section 4.12, the
Permitted Transferee shall thereafter be deemed to be a “Holder” for all
purposes of this Article IV. Except as set forth in this Section 4.12, the
rights and obligations provided in this Article IV may not be assigned by any
party hereto without the prior written consent of each of the other parties
hereto.

 

ARTICLE V

MISCELLANEOUS

 

5.1 Further Assurances. Each of the parties hereto agrees that it shall use
reasonable best efforts to take, or cause to be taken, all actions necessary,
proper or advisable to give effect to the obligations of the parties hereunder,
including by executing and delivering such additional documents as may be
reasonably necessary or desirable to effectuate this Agreement.

 

5.2 Counterparts and Copies. This Agreement may be executed in one or more
counterpart signature pages (including via email in PDF format or other
electronic counterpart signature pages), each of which shall be deemed an
original, and all of which together shall constitute one and the same
instrument.

 

5.3 Notices. All notices, demands, requests, consents, certificates and waivers
from either party to the other party shall be in writing and sent by United
States registered mail, return receipt requested, postage prepaid, or via
e-mail, addressed as follows:

 

(a)         If to the Company:

Farmland Partners, Inc.

Attn: Legal

4600 S. Syracuse Street, Suite 1450,

Denver, Colorado 80237

legal@farmlandpartners.com

 

(b)         If to the Security Holders:

 

Forsythe Family Farms, Inc.,

Gerald R. Forsythe,

Forsythe-Fournier Farms, LLC,

Forsythe-Fawcett Farms, LLC,

Forsythe-Bernadette Farms, LLC,

Forsythe Land Company,

Forsythe Family Farms, L.P.,

Forsythe Family Farms II, L.P., and

Forsythe-Breslow Farms, LLC

Attn: Gerald R. Forsythe

1111 Willis Avenue

Wheeling, Illinois  60090

Facsimile (847) 520-7268

gforsythe@newmidwestgroup.com

 

20

--------------------------------------------------------------------------------


 

or to such other address or email address as the party to receive the notice,
demand, request, consent, certificate or waiver may hereafter designate in
writing to the other.  All notices, demands, requests, consents, certificates
and waivers shall be deemed to be given when sent via email, or on the third
business day after being deposited in the United States mail as aforesaid,
whichever occurs first.

 

5.4 Governing Law; Judicial Proceedings; Waiver of Jury Trial. This Agreement
shall be governed by and construed in accordance with the laws of the State of
Maryland, without regard to principles of conflicts of laws thereof. In any
judicial proceeding involving any dispute, controversy or claim arising out of
or relating to this Agreement, each of the parties unconditionally submits to
the exclusive jurisdiction and venue in the Circuit Court for Baltimore City,
Maryland, or if jurisdiction over the matter is vested exclusively in federal
courts, the United States District Court for the District of Maryland, and the
appellate courts to which orders and judgments thereof may be appealed. In any
such judicial proceeding, the parties agree (i) to consent to the assignment of
any proceeding in the Circuit Court for Baltimore City, Maryland to the Business
and Technology Case Management Program pursuant to Maryland Rule 16-205 (or any
successor thereof); and (ii) that in addition to any method for the service of
process permitted or required by such courts, to the fullest extent permitted by
law, service of process may be made by delivery provided pursuant to the
directions in Section 5.4. TO THE EXTENT PERMITTED BY LAW, THE PARTIES HERETO
HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, IRREVOCABLY AND UNCONDITIONALLY
WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON,
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE RELATED
AGREEMENTS OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO OR THERETO IN CONNECTION
HEREWITH OR THEREWITH. THE PARTIES HERETO HEREBY EXPRESSLY ACKNOWLEDGE THAT THIS
WAIVER IS A MATERIAL INDUCEMENT FOR THE PARTIES HERETO TO ENTER INTO THIS
AGREEMENT.

 

5.5 Amendment and Modification; Waiver. This Agreement shall not be amended or
modified in any manner except by an instrument in writing executed by each of
the parties.  No waiver of any covenant or condition contained in this Agreement
or of any breach of any such covenant or condition shall constitute a waiver of
any subsequent breach of such covenant or condition by either party, or justify
or authorize the nonobservance on any other occasion of the same or any other
covenant or condition hereof of either party, nor shall any forbearance by
either party to seek a remedy for any breach constitute a waiver with respect to
such or any subsequent breach.

 

5.6 Severability. Each party agrees that it will perform its obligations
hereunder in accordance with all applicable laws, rules and regulations now or
hereafter in effect.  If any term or provision of this Agreement shall be found
to be wholly illegal, invalid or unenforceable in any jurisdiction, the
remainder of this Agreement shall be given full effect as if such provision were
stricken.  In the event any term or provision of this Agreement shall be held
overbroad in any respect, then such term or provision shall be narrowed,
modified or limited by a court only to the extent necessary to make such
provision or term enforceable while effectuating the intent of the parties
herein expressed.

 

5.7 Headings and Captions. The headings and captions in this Agreement are for
convenience only and are not a part of this Agreement and do not in any way
define, limit or describe or amplify the terms and provisions or the scope or
intent hereof.

 

5.8 Entire Agreement; Third Party Beneficiaries. This Agreement (including the
exhibits and schedules hereto) and the other agreements to be delivered in
connection with the Transactions (as defined in the Contribution Agreement),
including the Contribution Agreement, represent the entire agreement between the
parties hereto and supersedes all other prior agreements, understandings,
negotiations, oral or written,

 

21

--------------------------------------------------------------------------------


 

between the parties concerning the subject matter hereof.  The exhibits and
schedules referenced in this Agreement constitute an integral part of this
Agreement and are incorporated herein by reference and made a part hereof. 
Except as otherwise expressly stated herein, no provision of this Agreement is
intended to or shall confer on any person, other than the parties hereto (and
the successors and permitted assignees) any right under this Agreement.

 

5.9  Successors; Assignment.  Except as otherwise provided in this Agreement,
the covenants, conditions and agreement contained herein shall bind and insure
to the benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns.  No assignment of any part of this
Agreement or any right or obligation hereunder may be made by any party without
the prior written consent of the other parties hereto, and any attempted
assignment without such consent shall be void and no force or effect.

 

5.10                        Joint and Several Liability. The Security Holders
hereby agree that all covenants, agreements, liability and obligations under
this Agreement are joint and several to the Security Holders, and each Security
Holder will be liable to the fullest extent provided for in this Agreement for
any breach, default, liability or other obligation of each of the other Security
Holders.

 

[Signature Page Follows]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Security
Holder’s Agreement as of the date first above written.

 

SECURITY HOLDERS:

 

COMPANY:

 

 

 

 

 

 

Forsythe Family Farms, Inc.

 

Farmland Partners Inc.

 

 

 

 

 

 

By:

/s/ Gerald R. Forsythe

 

By:

/s/ Luca Fabbri

Name:

Gerald R. Forsythe

 

Name:

Luca Fabbri

Title:

Managing Member

 

Title:

Chief Financial Officer, Secretary and

 

 

 

 

 

Treasurer

 

 

 

 

 

 

Marsha Forsythe Farms, LLC

 

 

 

(Formerly: Forsythe-Fournier Farms, LLC)

 

 

By:

/s/ Marsha L. Forsythe

 

 

 

Name:

Marsha L. Forsythe

 

 

 

Title:

Sole Member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Forsythe-Fawcett Farms, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Michelle R. Fawcett

 

 

 

Name:

Michelle R. Fawcett

 

 

 

Title:

Sole Member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Forsythe-Bernadette Farms, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Melissa F. Bernadette

 

 

 

Name:

Melissa F. Bernadette

 

 

 

Title:

Sole Member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Forsythe-Breslow Farms, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Monica J. Breslow

 

 

 

Name:

Monica J. Breslow

 

 

 

Title:

Sole Member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gerald R. Forsythe

 

 

 

 

 

 

 

 

 

/s/ Gerald R. Forsythe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Forsythe Land Company

 

 

 

 

 

 

 

 

 

By:

/s/ Gerald R. Forsythe

 

 

 

Name:

Gerald R. Forsythe

 

 

 

Title:

President

 

 

 

 

23

--------------------------------------------------------------------------------


 

 

Forsythe Family Farms, L.P.

 

 

 

 

By:

/s/ Gerald R. Forsythe

 

Name:

Gerald R. Forsythe

 

Title:

General Member

 

 

 

 

 

 

 

Forsythe Family Farms II, L.P.

 

 

 

 

By:

/s/ Gerald R. Forsythe

 

Name:

Gerald R. Forsythe

 

Title:

General Member

 

 

24

--------------------------------------------------------------------------------